Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is in response to the Applicant’s reply received 9/24/21.  Claims 1-3 and 6-18 are pending and considered on the merits.

Claim Objections
Claim 7 is objected to for the typo of “clam 6” which is missing an “i”.  Please make appropriate corrections.

Response to Applicant’s Arguments and Amendments
	In the response submitted by the Applicant the 35 U.S.C § 103 (a) rejections are withdrawn:
Claims 1-3, 6, 7, and 12 -17 rejected as being unpatentable over Cherry et al. (WO2012017363, Translation Provided ) in view of Abd-Talib et al. (Agricultural Sciences, 2013);
Claims 10-11 are rejected as being unpatentable over Cherry et al. (WO2012017363, Translation Provided ) in view of Abd-Talib et al. (Agricultural 
The Applicant’s amendments limiting the coating is separate and around the exterior of the dried live active yeast particles necessitated the above withdrawals.  All arguments drawn to these rejections are now considered moot.

New Rejections Necessitated by Amendment

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 7, 10-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 
It is noted that the Applicant refers to Lallemand’s  patent EP 2,099,898 and WO 2001/068808 in the arguments, however these were not cited in the specification.  Nor is it expressly clear that the particles referred in the paragraph bridging pages 3-4 are the products described in these patents.  Also it does not appear that these references were properly incorporated by reference since a) the Specification is devoid of a clear intent to incorporate these references using the root words “incorporate(e)” and “reference” and b) the specification does not clearly references these documents (see 37 CFR 1.57 (c).  Furthermore this appears to be essential material to the invention since it defines the structure.  Essential material may be incorporated by reference only by way of a U.S. Patent or U.S. patent application publication (see 37 CFR 1.57 (d)). Therefore providing these documents now does not avoid incorporating new matter into the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 7, 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 limit that the dried live active yeast is coated with a hydrophobic fat or fatty acid substance.  The limitations further include that the coating is sprayed around the exterior of the dried active yeast particles. These limitations appear to mean the coating is sprayed on to the yeast particles. The confusion arises with the limitation that this coating is separate from the dried live active yeast particles.  Coating by spraying the exterior of the yeast particles seems contradictory to limiting the coating be separate from the dried live active yeast particles. Therefore it is unclear what the final structure of these coated yeast particles. 

Claims 8, 9 and 18  remain rejected under 35 U.S.C. 103 as being unpatentable over Cherry et al. (WO2012017363, Translation Provided ) in view of Abd-Talib et al. (Agricultural Sciences, 2013) and further in view of Le Jean (US 2013/0344005).  This rejection has been modified due to the amendments of claims 1 and 16  which caused this subject matter to diverge. 
Cherry et al. teach an effervescent composition (i.e. pellet) for ruminant and other farm animals including cows, sheep, and goats (pg. 3, top and Example 1 lines) comprising the following components:

An effervescent pair including an organic acid with a carbonate or bicarbonate, preferably citric acid-sodium bicarbonate (pg. 8, 1st full paragraph) with the citric acid concentration ranging from 8-20 wt% and sodium bicarbonate ranging from 20-51 wt%  (Example 1); 
A probiotic (e.g. a live and active microorganism)  including the yeast Saccharomyces cerevisiae on a particulate solid support of calcium carbonate or sorbitol (pg. 17, 1st full paragraph);
Oligo-element salts (pg. 12, last paragraph) as an active ingredient including the acidogenic calcium salts CaI2 (pg. 13, middle of page);
Minerals that contain calcium, magnesium, and phosphorous (pg. 10, 2nd bullet) as well as potassium (pg. 47, claim 16) and;
Calcium salts of vitamin C (pg. 15, top).
In Example 4, Cherry et al. teach that the probiotic on a solid support is in a pellet (e.g. a solid bolus) with anhydrous components and no water, therefore it would be obvious that the probiotic is dried.  Also Cherry et al. teach that a lubricant is mixed with the pellet as an excipient (Example 4, last lines).  These lubricants include hydrophobic substances including plant oils (pg. 22, middle).  Since the composition above contains calcium salts of carbonate and vitamins, then it would be obvious these would release calcium when they dissolved. 
	Cherry et al. teach in the Examples that their composition does not need to have any probiotic (i.e. 0 wt%, See Examples 1-3) or can have 7.5 wt% probiotic on a support (Example 4).  Therefore Cherry et al. teaches that the probiotic (including yeast) in their 
Cherry et al. teach an effervescent composition including the probiotic yeast, Saccharomyces cerevisiae. However they do not teach coating the yeast with a hydrophobic substance.  However this would be obvious in view of Abd-Talib et al. who teach that coating two different probiotic yeast, Saccharomyces Blouradii and Kluyvermyces lactis, with a hydrophobic composition comprising coconut oil to enhance the storage life of both of these probiotics as a spray dried powder (e.g. particles) (Abd-Talib, Figure 1 and pg. 81, col 2, 1st full paragraph).   Abd-Talib et al. even concludes that the results of coating these two probiotics to enhance their survival has a big potential for the animal feed industry (Abd-Talib, Conclusion).  Therefore it would be obvious to one of ordinary skill that coating the yeast of Cherry et al. with the hydrophobic coconut oil composition would be an improvement to the overall composition since it would likely improve the storage life of the composition (MPEP 2143 I, C-D).
Cherry et al. teach an effervescent composition including citric acid, sodium bicarbonate, and the probiotic yeast, Saccharomyces cerevisiae while Alb-Talib et al. teach it is obvious to coat the yeast in a fatty substance to increase the storage life. Both Cherry et al. and Alb-Talib et al. are drawn to making effervescent compositions for ruminant animals. However these references do not teach the effervescence is produced by the reaction of the effervescent pair of citric acid and calcium carbonate nor the amounts of the components in claim 8.  

While the references above do not expressly teach that the amount of citric acid is 5%, this could be met by routine optimization of one of ordinary skill in the art.  Le Jean teaches that the combination of citric acid and calcium carbonate are the two reactants that produce the effervescent effect in this ruminant feed.  In example 1 they teach that the amount of citric acid is 15% and the amount of calcium carbonate is 37.7% which is a ratio of 1:2.5.  Since Le Jean teach that the amount of calcium carbonate ranges from 5-50 wt% (Le Jean, [0028-0029]), then in keeping with this ratio the amount of citric acid is 2-20% (e.g. 5-50 divided by 2.5). 
Therefore it would be obvious to adjust the amount of both compounds within the amounts taught by Le Jean to optimize how effervescent the composition is for administration to a ruminant.   Therefore the invention as a whole would have been 

Response To Applicant’s Arguments

Applicant's arguments have been fully considered but they are not persuasive.
Initially it is noted that claims 8, 9 and 18 lack the limitation that the yeast particles are coated with a hydrophobic fat or fatty acid material. Also claim 8 expressly states “about 60% calcium chloride” instead of “acidogenic source of calcium”. Therefore all arguments drawn to these limitations are moot. 
The Applicant wonders why Abd-Talib et al. remains in the rejection of claim 8 since claim 16 is no longer covered in this rejection.  The primary reason is that the specification indicates the live-active yeast is coated with a fat or fatty acid for stability (paragraph bridging pgs 3-4).  So while not claimed in 8, it is clear that a critical feature of this invention is the fatty acid or fat coated yeast.  Therefore it is addressed in this rejection as well since this feature was found while searching the rest of the case. 
Initially the Applicant argues that Cherry et al. and Le Jean are incompatible references since Cheery et al. is drawn to an effervescent pill dispensed into a ruminant animals drinking water while Le Jean is drawn to treating hypocalcemia.  However the lack of Cherry et al. to expressly treat hypocalcemia is not the only reason to combine these compositions.  It is noted that both Cheery et al. and Le Jean are drawn to administering probiotics in combination with an acid-base pair.  In particular, they both teach the acid-pair can be citric acid and a bicarbonate.  The reason Le Jean is used is to render obvious to substitute the sodium bicarbonate for calcium bicarbonate.  Since nd bullet).  Therefore it would appear obvious to one of ordinary skill that adding calcium chloride to the composition is an obvious  improvement (MPEP 2141 III (D)). 
The Applicant appears to assert that CaCO3 and CaCl2 is critical to the absorption of calcium in the digestive system of the animal (Applicant’s response pgs 9-10).  However this assertion is not supported by data or other evidence that would confirm the criticality of these two compounds in absorption.  If this is an unexpected result, then some evidence would be required (MPEP 716.02).    Also it is noted that the Applicant asserts their coating process improves the shelf stability of their composition.  (Applicant’s Arguments, pg 14-15).  If this result is unexpected than it would be helpful to see some evidence of this to perhaps find allowable subject matter. 
Applicant argues that Le Jean does not teach an acidogenic source of calcium.  It is noted that claim 8 does not contain this limitation.  Furthermore Le Jean teach adding CaCl2 to their composition, which is in claim 8. Also they teach their composition is for ruminant animals (Le Jean [0070]). 
It is noted the Specification (pg. 3, bottom) state:
the supplement not only provides needed calcium, but it also produces a previously undocumented positive increase in dry matter feed intake and milk production. In this manner, the supplement treats the two biggest problems encountered by cows right after calving - low blood calcium and low feed intake and demonstrates direct economic 

Any documentation showing the increase in dry matter feed intake and milk production by this composition may be sufficient to show an unexpected result and progress the case to allowance.  Also any evidence that shows stimulation of rumen fermentation may also be sufficient to show unexpected results.  The Applicant is encouraged to contact the Examiner for an interview to consider such evidence. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699